Citation Nr: 0525262	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia, post-operative condroplasty.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from December 1993 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were before the Board in July 
2003 and June 2004 when they were remanded to cure a 
procedural defect and for further evidentiary development.  


FINDINGS OF FACT

1.  The service-connected left knee chondromalacia is 
manifested by complaints of pain and very minimal loss of 
motion.  

2.  The service-connected right knee chondromalacia is 
manifested by complaints of pain and very minimal loss of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left knee chondromalacia, post-
operative condroplasty, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5260 (2004). 

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right knee chondromalacia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5260 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in the June 2004 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the June 2004 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2004 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the veteran must 
also furnish any pertinent evidence he himself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records have been 
obtained.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with his claims.

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected knee disabilities warrant 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of disability ratings 
following an award of service connection, the severity of the 
knee disabilities are to be considered during the entire 
period from the initial assignment of the ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In addition, the Board also notes that separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
and 5003 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The 
opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  Finally, the Board notes 
that a recent General Counsel Opinion, VAOPGCPREC 9-2004, 
states that separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

A 20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 
5258.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background

A medical Board which was conducted while the veteran was on 
active duty in March 1999 indicated that he had complaints of 
right knee pain due to an injury and left knee pain from 
favoring the right knee.  Physical examination revealed 
crepitance in the right knee with flexion and extension.  The 
left knee had a full range of motion.  There was no 
ligamentous laxity.  Athroscopic examination in April 1998 
revealed chondromalacia of the right knee.  The pertinent 
diagnosis was degenerative changes to the cartilage by 
athroscopic evaluation to the left knee. 

At the time of a November 1999 VA examination, the veteran 
complained of bilateral knee discomfort.  Physical 
examination revealed no heat, swelling, redness or deformity.  
The range of motion of the knees was 0-140 degrees 
bilaterally.  The ligaments were intact without laxity.  
Drawer test was negative.  The veteran was able to perform 
repeated squats without evidence of instability, 
incoordination, weakness or discomfort at the extreme of the 
range of motion.  Popping and cracking was present with 
active movement.  The pertinent diagnoses were status post 
injury to the right knee with arthroscopic evidence of 
chondromalacia of the left knee.  Chondromalacia of the right 
knee was also diagnosed.  November 1999 X-rays of the knees 
were interpreted as being normal.  

The most recent VA examination of the veteran was conducted 
in March 2003.  He reported problems with grinding, popping 
and pain in both knees particularly with stair climbing, 
bending and carrying.  The right knee symptoms were greater 
than the left.  He was not receiving treatment for either 
knee beyond Motrin and anti-inflammatories.  He reported that 
his right knee would buckle and give way.  

Physical examination revealed a full range of motion in both 
knees with mild to moderate retropatellar compression 
tenderness.  Minimal crepitance was present.  The ligaments 
were stable.  Mildly increased pain was present on resisted 
motion.  No incoordination of motion was noted.  The 
diagnoses were mild to moderate chondromalacia patellae of 
both knees.  The examiner opined that there would be an 
additional 5 degree range of motion loss for Deluca issues 
for both knees.  The knees did not exhibit any instability or 
subluxation.  X-rays were interpreted as being normal 
radiographic examinations of the knees.  



Analysis

The service-connected knee disabilities are currently 
evaluated as 10 percent disabling.

An increased rating is not warranted when the knee 
disabilities are evaluated under Diagnostic Code 5259.  10 
percent is the highest disability evaluation provided for 
under this Diagnostic Code and a rating in excess of 10 
percent cannot be assigned.  

An increased rating is not warranted when the disabilities 
are evaluated under the Diagnostic Codes which rate the knees 
based on limitation of motion.  Physical examination has 
consistently demonstrated that the veteran has a full range 
of motion in the knees.  An increased rating is not warranted 
under Diagnostic Codes 5260 and 5261.  Separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 are not 
warranted for the same reason.  There is no persuasive 
evidence demonstrating that either knee disability is 
manifested by a limitation of flexion of 45 degrees or less 
or a limitation of extension of 10 degrees or more.  

The Board finds that an increased rating is not warranted 
when the knee disabilities are evaluated under Diagnostic 
Code 5257.  While the veteran has reported he experienced 
instability in the knees, reports of physical examinations 
have demonstrated that the ligaments are stable.  The Board 
finds the veteran's opinion as to the presence of instability 
is outweighed by the opinions of the health care 
professionals who have examined the veteran during active 
duty and at the time of the VA examinations.  As a lay 
person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board notes the examiner who conducted the most 
recent VA examination in March 2003 specifically determined 
no subluxation or lateral instability was present.  As there 
is no competent evidence of the presence of subluxation or 
lateral instability in either knee, an increased rating 
cannot be assigned under Diagnostic Code 5257.  

The Board finds separate evaluations for each knee under 
Diagnostic Codes 5257 and 5003 are not warranted based on the 
lack of persuasive evidence of the presence of subluxation or 
lateral instability.  

Finally, the Board acknowledges the veteran's complaints of 
pain in the knees and recognizes the application of  38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions because 
the examiner who conducted the March 2003 VA examination 
determined that the veteran would only experience an 
additional 5 degrees loss of motion in either knee when 
Deluca factors were considered.  This equates to, at most, 
limitation of flexion to 135 degrees and limitation of 
extension to 5 degrees.  Even when the additional 5 degree 
loss of motion in the knees is considered under 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, a rating in excess of 10 
percent is not warranted.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
knee disabilities resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  While the veteran has submitted several 
statements indicating that he has lost work as a result of 
his knee problems, he has not submitted any objective proof 
of this.  The Board finds that this fact, combined with the 
results of physical examinations which were basically normal, 
indicates to the Board that the knee problems have not 
affected the veteran's employment significantly.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet.  App. 218, 227 (1995). 

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein. 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


